DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Preliminary Amendment
	The Preliminary Amendment, filed on 12/09/2019, has been accepted.

Drawings
1. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… first medium line …” (See Claim 1); “… second medium line …” (See Claim 1)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2. The drawings are objected to under 37 CFR 1.83(a) because they fail to show “… first medium line 221 …” and “… second medium line 222…”  (See Paragraphs [0043]-[0051]; [0054]-[0056], [0066]-[0067], [0069], [0072]-[0073], [0075]-[0076], [0078]- as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both “first flow line 121”  and “first medium line 121” (See Figures 1-6); and reference character “122” has been used to designate both “second flow line 122”  and “second medium line 122” (See Figure 1-6).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	4. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “a valve on vacuum line 281a” and “a valve 285 on replenishment line 283” (See Figures 1-6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Noted that:
		Applicants should clarify these valves in the Specification.


    PNG
    media_image1.png
    812
    783
    media_image1.png
    Greyscale


For example:
See illustrated Figure 1 below and a suggestion for correcting Figure 1 for “first medium line 221” and “second medium line 222”.
If the suggestion of Figure 1 is accepted, Figures 2-6 should appropriately amended/corrected.


    PNG
    media_image2.png
    769
    737
    media_image2.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities:

    PNG
    media_image3.png
    353
    720
    media_image3.png
    Greyscale

Appropriate correction is required.

Claims Suggestions
	Claim 1 is suggested to be revised as following to overcome the objections being set forth below.
--  1. A composite power generating device, comprising: 
an engine driven by combustion of fuel;  5a first flow line connected to the engine; 
a turbocharger connected to the first flow line, [[to the engine, and discharged exhaust gas from the engine; 
a second flow line connecting the turbocharger with the engine so that the scavenging air compressed in the turbocharger is supplied to the engine;  
10a third flow line branched off from the first flow line so that the exhaust gas of the first flow line is discharged to an outside; 
a compressor compressing a working medium; 
a first medium line connected to the compressor; 
a medium turbine connected to the first medium line, and driven by the working medium 15fed from the first medium line; 
a second medium line connecting the medium turbine with the compressor; 
a working medium cooler connected to the second medium line, and cooling the working medium discharged from the medium turbine; 
a recuperator connected to the first medium line and the second medium line, and  20performing a heat exchange process between the first medium line and the second medium line; 
a power generating unit installed in the medium turbine to generate power by power that is produced from the medium turbine;  
22a recuperator bypass line connected to an inlet side and an outlet side of the recuperator in the first medium line; 
a cross-line connected in parallel with the recuperator bypass line to connect an inlet side and an outlet side of the recuperator bypass line;  
5a first heat exchanger connected to the recuperator bypass line and the second flow line to perform a heat exchange process between the working medium of the recuperator bypass line and the scavenging air of the second flow line; 
a second heat exchanger connected to the cross-line and the third flow line to perform a heat exchange process between the working medium of the cross-line and the exhaust gas of the 10third flow line; and 
a third heat exchanger connected to the third flow line and the first medium line to perform a heat exchange process between the exhaust gas of the third flow line and the working medium of the first medium line.  --

Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1, lines 4-5 recites the claimed limitation of “… a turbocharger connected to the first flow line, and compressing scavenging air discharged from the engine” should be revised as following to clarification:
-- a turbocharger connected to the first flow line, [[to the engine, and  discharged exhaust gas from the engine … -- 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to disclose or render obvious the claimed combination of a composite power generating device, having an engine driven by combustion of fuel;  5a first flow line connected to the engine; a turbocharger connected to the first flow line, compressing scavenging air to the engine, and discharged exhaust gas from the engine; a second flow line connecting the turbocharger with the engine so that the scavenging air compressed in the turbocharger is supplied to the engine;  10a third flow line branched off from the first flow line so that the exhaust gas of the first flow line is discharged to an outside; a compressor compressing a working medium; a first medium line connected to the compressor; a medium turbine connected to the first medium line, and driven by the working medium 15fed from the first medium line; a second medium line connecting the medium turbine with the compressor; a working medium cooler connected to the second medium line, and cooling the working medium discharged from the medium turbine; a recuperator connected to the first medium line and the second medium line, and  20performing a heat exchange process between the first medium line and the second medium line; a power generating unit installed in the medium turbine to generate power by power that is produced from the medium turbine;  and including:
“22a recuperator bypass line connected to an inlet side and an outlet side of the recuperator in the first medium line; 
a cross-line connected in parallel with the recuperator bypass line to connect an inlet side and an outlet side of the recuperator bypass line;  
5a first heat exchanger connected to the recuperator bypass line and the second flow line to perform a heat exchange process between the working medium of the recuperator bypass line and the scavenging air of the second flow line; 
a second heat exchanger connected to the cross-line and the third flow line to perform a heat exchange process between the working medium of the cross-line and the exhaust gas of the 10third flow line; and 
a third heat exchanger connected to the third flow line and the first medium line to perform a heat exchange process between the exhaust gas of the third flow line and the working medium of the first medium line.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 09 December 2019 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Filippone (Pub. Number US-20200141353-A1) relates to a waste heat recovery and conversion.

Fletcher et al. (Pub. Number US-20190309997-A1) relates to a combined refrigeration and power plant.

Park et al. (Pub. Number US-20190234343-A1) relates to an organic Rankine cycle waste heat recovery system having two loops.

Sinatov (Pub. Number US-20190063685-A1) relates to a method for liquid air and gas energy storage.

Filippone (Pub. Number US-20180051652-A1) relates to relates to a waste heat recovery and conversion.

Ernst et al. (Pub. Number US-20140137554-A1) relates to a Rankine cycle waste heat recovery system.

Son (Pub. Number US-20160138532-A1) relates to an exhaust heat recovery system.

Son et al. (Pub. Number US-20160138432-A1) relates to an exhaust heat recovery system.

Son et al. (Pub. Number US-20160138430-A1) relates to an exhaust heat recovery system.

Son et al. (Pub. Number US-20160138429-A1) relates to a method of controlling turbine of an exhaust heat recovery system.

Ernst et al. (Pub. Number US-20160061059-A1) relates to a system and a method for regulating EGR cooling using a Rankine cycle.
Vermeersch et al. (Pub. Number US-20160017758-A1) relates to a management of working fluid during heat engine system shutdown.

Giegel (Pub. Number US-20150076831-A1) relates to a heat engine system having a selectively configurable working fluid circuit.

Giegel et al. (Pub. Number US-20150377076-A1) relates to control methods for heat engine systems having a selectively configurable working fluid circuit

Held (Pub. Number US-20150330261-A1) relates to waste heat recovery systems having magnetic liquid seals.

Hall (Pub. Number US-20130263594-A1) relates to an arrangement and a method for converting thermal energy to mechanical energy.

Ernst et al. (Pub. Number US-20120192560-A1) relates to a system and a method for regulating EGR cooling using Rankine cycle.

Radcliff et al. (Pub. Number US-20090211253-A1) relates to an organic Rankine cycle mechanically and thermally coupled to an engine driving a common load.
 	
Nelson et al. (Patent Number US-9021808-B2) relates to a Rankine cycle waste heat recovery system.

 Gibble et al. (Patent Number US-8919123-B2) relates to a waste heat recovery system with partially recuperation.

Coney et al. (Patent Number US-6817185-B2) relates to an engine with combustion and expansion of the combustion gases within the combustor.

Conclusion
This application is in condition for allowance except for the following formal matters as being set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        April 12, 2021